DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 16 “a pair of straps coupled the” should read “a pair of straps coupled to the”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Manuel; Kathy (US 5894817 A; hereinafter Manuel) in view of Beach; Shannon et al. (US 20080072838 A1; hereinafter Beach.
Regarding claim 1 Manuel teaches:

    PNG
    media_image1.png
    584
    468
    media_image1.png
    Greyscale
A front support comprising a U-shape having a bottom portion, upper 5ends, a front edge. (See Fig. 1 #3); (Column 2, lines 54-55) Right and left side panels 1 and 2 symmetrically extend from and are unitary with bottom panel 3.
Wherein the bottom portion comprises a first leg opening and a second leg opening and the front edge defines a neck opening. (See Fig. 1 #11, 13); (Column 2, lines 55-59) Panels 1 and 2 have free top longitudinal edges 18, 18", a pair of front leg openings 13, and a pair of hind leg openings 14, all symmetrically disposed relative to bottom panel 3. 
A rear support comprising a U-shape having a bottom portion, upper ends, a front edge. (See Fig. 1 #3, 12, 17); (Column 2, lines 63-65) Right and left side panels 1 and 2 symmetrically extend from and are unitary with bottom panel 3.
Wherein the bottom portion comprises 10a third leg opening and a fourth leg opening. (See Fig. 1 #14); (Column 2, lines 58-59) 
The rear edge defines a tail opening. (See Fig. 1 #12); (Column 2, lines 63-65)
A mid-section comprising a U-shape having a bottom portion, upper ends. (See Fig. 1 #3, 18)
Wherein the mid-section 15is made of a flexible and resilient material. (Column 3, lines 22-27) garment 16 is made up of a suitable flexible, strong material, preferably a woven, washable, easily deformable cotton fabric which has sufficient strength to support the pet above ground in any selected carrier modality, and to readily conform to the shape of the pet's body in any position assumed by it.
A strap coupled to the upper ends of the front support and the rear support. (See Fig. 1 #5); (Column 3, lines 16-21) an elongated flexible shoulder strap S is provided with hooking means at each end thereof. Preferably, the hooking means is a snap D-hook 6 for releasably hooking a mating D-ring 7. Each end of strap 5 can loop back on itself around its D-hook 6, and is provided with a hook-and-loop fastener 19 of the Velcro type.
Wherein the upper ends of the front support, the rear support and the mid- section define a gap therebetween sized to receive a pet. (See Fig. 1 #18); (Column 2, lines 48-51) the multi-function pet carrier 10, shown in FIG. 1, is designed to serve as a wearable garment 16 for a small pet, as a carrier for carrying it around, as a collarless pet leash 30 (FIG. 5), and as a life jacket.
Manuel does not teach:
Front support with rear edge
Rear support with rear edge
A mid-section with a front edge coupled to the rear edge of the front support and a rear edge coupled to the front edge of the rear support.
A pair of straps
Beach teaches:
Front support with rear edge. (See Fig. 2 #42, 50, 58);[0035]
Rear support with rear edge. (See Fig. 2 #46, 50, 58); [0036]
A mid-section with a front edge coupled to the rear edge of the front support and a rear edge coupled to the front edge of the rear support. (See Fig. 2 #42, 46, 50, 58); 
A pair of straps. (See Fig. 2 #78,102); [0041]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pet carrier of Manuel to incorporate the teachings of Beach in order to gain the advantages of a pet carrier constructed from more than one material to accommodate pets having varying comfort needs, while adding an additional strap for even weight distribution. Further, it would have been obvious to form the pet carrier of Manuel into three pieces, as taught by Beach, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 3 Manuel, in view of Beach, as shown above, discloses all of the limitations of claim 1. Manuel further teaches:
A front tab releasably coupling the upper ends of the front support together and a rear tab releasably coupling the upper ends of the rear support (See Fig. 1 #9); (Column 4, lines 0-6) Then the front corners of the top edges 18,18' are joined together by tie lace 9 over the pet's back to form neck opening 11. Thus, lace 9 prevents the pet from dropping garment 16 on the ground.
Regarding claim 4 Manuel, in view of Beach, as shown above, discloses all of the limitations of claim 3. Manuel further teaches:
Hook-and-loop fasteners. (See Fig. 5 #19)
Tie-lace enclosures. (See Fig. 1 #9); (Column 3, lines 6-9) Two pairs of longitudinally-spaced forward and rear eye lets 8 are provided near to the opposite ends of top edges 18, 18" for accepting tie laces 9.
Manuel does not teach:
Front and rear tabs releasably couple the upper ends by a hook and loop fastener. 
However, it would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute a tie lace, as taught by Manuel, with a hook and loop fastener, since a simple substitution of one known element for another would obtain predictable results, and a hook and loop fastener would provide the advantage of a more secure fastener.
Regarding claim 5 Manuel, in view of Beach, as shown above, discloses all of the limitations of claim 1. Manuel further teaches:
Strap releasably coupled to the front and rear support. (See Fig. 1 #5); (Column 3, lines 15-20) an elongated flexible shoulder strap S is provided with 
Manuel does not explicitly teach:
A pair of straps
Beach further teaches:
A pair of straps
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pet carrier of Manuel to incorporate a pair of straps, as taught by Beach, in order to gain the advantages of even weight distribution since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claims 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manuel in view of Beach, further in view of Godshaw; Donald E. et al. (US 20070022969 A1; hereinafter Godshaw).
Regarding claim 2 Manuel in view of Beach, as shown above, discloses all of the limitations of claim 1. Manuel, in view of Beach, does not teach. However, Godshaw further teaches:
A front and rear mesh panel. (See Fig. 1b #32, 34); [0015] the ends 32 and 34 may be comprised of a mesh material or a fabric material.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pet carrier of Manuel and Beach to incorporate a front and rear mesh panel, as taught by Godshaw
Regarding claims 6 and 10 Manuel in view of Beach, as shown above, discloses all of the limitations of claim 1 and 9 respectively. Manuel, in view of Beach, does not teach. However, Godshaw further teaches:
Buckles releasably coupling a pair of straps to carrier. (See Fig. 4 #44, 46); [0016] The straps 40 and 42 are adjustable in length and include buckles 44 and 46, respectively, so that the auxiliary straps 40 and 42 may be detached one from the other and thus expose the open top side of the bag comprising the carrying case.
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute D-hooks, as taught by Manuel, with buckles, as taught by Godshaw, since a simple substitution of one known element for another would obtain predictable results. Further, the substitution of buckles, as taught by Godshaw, would provide the advantage of increased comfort for the user.
Regarding claim 7 Manuel teaches:
A front support comprising a U-shape having a bottom portion, upper 5ends, a front edge. (See Fig. 1 #3); (Column 2, lines 54-55) Right and left side panels 1 and 2 symmetrically extend from and are unitary with bottom panel 3.
Wherein the bottom portion comprises a first leg opening and a second leg opening and the front edge defines a neck opening. (See Fig. 1 #11, 13); (Column 2, lines 55-59)
A rear support comprising a U-shape having a bottom portion, upper ends, a front edge. (See Fig. 1 #3, 12, 17); (Column 2, lines 63-65) Right and left side panels 1 and 2 symmetrically extend from and are unitary with bottom panel 3.
Wherein the bottom portion comprises 10a third leg opening and a fourth leg opening. (See Fig. 1 #14); (Column 2, lines 58-59) a pair of hind leg openings 14, all symmetrically disposed relative to bottom panel 3.
The rear edge defines a tail opening. (See Fig. 1 #12); (Column 2, lines 63-65)
A mid-section comprising a U-shape having a bottom portion, upper ends. (See Fig. 1 #3, 18)
Wherein the mid-section 15is made of a flexible and resilient material. (Column 3, lines 22-27) garment 16 is made up of a suitable flexible, strong material, preferably a woven, washable, easily deformable cotton fabric which has sufficient strength to support the pet above ground in any selected carrier modality, and to readily conform to the shape of the pet's body in any position assumed by it.
A strap coupled to the upper ends of the front support and the rear support. (See Fig. 1 #5); (Column 3, lines 16-21)
Wherein the upper ends of the front support, the rear support and the mid- section define a gap therebetween sized to receive a pet. (See Fig. 1 #18); (Column 2, lines 48-51) the multi-function pet carrier 10, shown in FIG. 1, is designed to serve as a wearable garment 16 for a small pet, as a carrier for carrying it around, as a collarless pet leash 30 (FIG. 5), and as a life jacket.
Manuel does not teach:
Front support with rear edge
Rear support with rear edge
A mid-section with a front edge coupled to the rear edge of the front support and a rear edge coupled to the front edge of the rear support.
A pair of straps
Beach teaches:
Front support with rear edge. (See Fig. 2 #42, 50, 58);[0035]
Rear support with rear edge. (See Fig. 2 #46, 50, 58); [0036]
A mid-section with a front edge coupled to the rear edge of the front support and a rear edge coupled to the front edge of the rear support. (See Fig. 2 #42, 46, 50, 58); 
A pair of straps. (See Fig. 2 #78,102); [0041]
Manuel in view of Beach does not teach:
A front and rear mesh panel.
Godshaw further teaches:
A front and rear mesh panel. (See Fig. 1b #32, 34); [0015] the ends 32 and 34 may be comprised of a mesh material or a fabric material.
Manuel to incorporate the teachings of Beach and Godshaw in order to gain the advantages of a more secure pet carrier constructed from more than one material to accommodate pets having varying comfort needs, while adding an additional strap for even weight distribution. Further, it would have been obvious to form the pet carrier of Manuel into three pieces, as taught by Beach, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 8 Manuel, in view of Beach, further in view of Godshaw, as shown above, discloses all of the limitations of claim 7. Manuel further teaches:
Hook-and-loop fasteners. (See Fig. 5 #19)
Tie-lace enclosures. (See Fig. 1 #9); (Column 3, lines 6-9) Two pairs of longitudinally-spaced forward and rear eye lets 8 are provided near to the opposite ends of top edges 18, 18" for accepting tie laces 9.
The combination of Manuel, Beach, and Godshaw does not teach:
Front and rear tabs releasably couple the upper ends by a hook and loop fastener. 
However, it would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute a tie lace, as taught by Manuel
Regarding claim 9 Manuel, in view of Beach, further in view of Godshaw, as shown above, discloses all of the limitations of claim 7. Manuel further teaches:
Strap releasably coupled to the front and rear support. (See Fig. 1 #5); (Column 3, lines 15-20) an elongated flexible shoulder strap S is provided with hooking means at each end thereof. Preferably, the hooking means is a snap D-hook 6 for releasably hooking a mating D-ring 7.
Manuel, in view of Godshaw does not explicitly teach:
A pair of straps
Beach further teaches:
A pair of straps
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pet carrier of Manuel in view of Godshaw, to incorporate a pair of straps, as taught by Beach, in order to gain the advantages of even weight distribution since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sherman, Suzanne E. et al. (US 20050263102 A1); Flexible animal transport carrier
Leo, Franca (US 20050076853 A1); Flexible animal transport carrier
Kath; Liy (US 20180139921 A1); Dog carrier with buckle straps and mesh support

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644